IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-16-00369-CV

                                        IN RE MIKE HICKS


                                        Original Proceeding


                               MEMORANDUM OPINION


        Relator’s Petition for Writ of Mandamus is denied.1




                                                   TOM GRAY
                                                   Chief Justice




1 Petitioner filed an emergency motion to stay an order of the trial court without filing a petition for writ of
mandamus on a separate but related issue on October 12, 2016. See In re Hicks, No. 10-16-00332-CV, 2016
Tex. App. LEXIS 11172 (Tex. App.—Waco Oct. 13, 2016, orig. proceeding) (publish). In that proceeding,
the petitioner sought to stay a trial court order to pay settlement funds into the registry of the court. No
petition was ever filed. Because no petition had been filed, we dismissed the proceeding on October 13,
2016 without prejudice to file a new proceeding. The fees for that proceeding remain unpaid. Petitioner
improperly attempted to file this petition and emergency motion to stay a trial alleged to be set for
November 9, 2016 in 10-16-00332-CV, the previously filed proceeding. It is not the same proceeding
because it attacks a different alleged trial court order and seeks different relief and must be set up with a
new docket number. The fees for filing this petition and emergency motion have also not been paid. The
petitioner is clearly not indigent as the current disputes relate to a disagreement between attorneys over
the contingent fee from a $500,000 settlement. The Clerk of this Court is directed to not accept further
filings from this petitioner until the fees due have been paid (unless the petitioner follows the appropriate
procedures necessary to proceed without the payment of cost). See TEX. R. APP. P. 12.1(b); 20.1.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed November 9, 2016
[OT06]




In re Hicks                                    Page 2